Title: To George Washington from Thomas Mifflin, 10 March 1790
From: Mifflin, Thomas
To: Washington, George



Sir
In Council Philadelphia March 10th 1790

I have the Honor of transmitting to your Excellency a Letter which has been addressed to the Executive of this State by several very respectable Inhabitants of the County of Washington in Pennsylvania; in which they represent “that many mischiefs have taken place in that County for several years past from the hostile incursions of the Indians, and that from the present aspect of Indian affairs in the western and South western Countries, the same are likely to continue,” and request “the interposition of Council with the President of the United States in behalf of the Inhabitants of Washington County.”
Mr Ryerson a Member of our Legislature who has subscribed that letter will have the Honor of waiting on your Excellency and will give, if it should be thought proper, full information on the Subject. I have the Honor to be with the greatest respect Your Excellencys most obedient and most humble Servant

Thomas Mifflin

